UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 24, 2013 HPEV, Inc. (Exact name of registrant as specified in its charter) Nevada 000-53443 75-3076597 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 27420 Breakers Drive Wesley Chapel, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (813) 929-1877 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) On April 26, 2013, HPEV, Inc. (the “Company”) filed a Current Report on Form 8-K (the “Report”) regarding the fact that De Joya Griffith, LLC, the independent registered public accountant for the Company, discovered the omission of warrants issued to purchase an aggregate of 303,569 shares of common stock that were issued in the fourth quarter of 2012 to a service provider of the Company. De Joya Griffith, LLC, the independent registered public accountant for the Company, discovered the omission of warrants issued to purchase an aggregate of 303,569 shares of common stock that were issued in the fourth quarter of 2012 to a service provider of the Company. The 8-K is being amended to include exhibit 16.1 the letter of De Joya Griffith, LLC dated May 16, 2013. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Letter of De Joya Griffith, LLC., dated May 16, 2013 to the Securities and Exchange Commission 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HPEV INC. (Registrant) Date: May 17, 2013 By: /s/ Timothy Hassett Timothy Hassett Chairman and CEO (Principal Executive Officer) 3
